Filed 6/13/22 Baghdassarians v. SK Vision CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

AREG BAGHDASSARIANS,                                        B310345

          Plaintiff and Appellant,                          (Los Angeles County Super.
                                                            Ct. No. 19GDCV01096)
          v.

SK VISION, LLC,

          Defendant and Respondent.

         APPEAL from an order of the Superior Court of Los
Angeles County, Curtis A. Kin, Judge. Affirmed and remanded
with directions.
         YK Law and Vahe Khojayan for Plaintiff and Appellant.
         Law Offices of Eugene S. Alkana, Eugene S. Alkana and
Robert I. Alkana for Defendant and Respondent.


                               __________________________
       Plaintiff and appellant Areg Baghdassarians as trustee for
AEAB Trust appeals the judgment in favor of defendant and
respondent SK Vision, LLC, following a bench trial on his
complaint for an easement by necessity. Baghdassarians owns a
vacant lot behind residential property owned by SK Vision, and
argues the evidence established the elements for an easement by
necessity as a matter of law. We conclude that, while
Baghdassarians may have established a prima facie case for an
easement, the trial court’s implied finding that SK Vision
defeated that prima facie case is supported by substantial
evidence. We therefore affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       This appeal is presented as a property dispute, but the
facts reveal that it is much more personal. Specifically, both
properties had previously been owned by Baghdassarians – the
residential property held his home and the vacant lot behind it
was largely unused. The dispute arose when SK Vision
demanded, and ultimately foreclosed on, a deed of trust on
Baghdassarians’s “personal residence located at 4343 Vista
Place,” unaware that Baghdassarians’s address actually
encompassed both parcels.
1.     SK Vision Obtains the Residential Property
       Greg Kurdoglanyan is the owner and managing member of
SK Vision. Kurdoglanyan and Baghdassarians (and their
companies) had been involved in a number of real estate
projects.1 The business relationship soured, and SK Vision


1      We refer to Baghdassarians and all his related entities
collectively as Baghdassarians. We refer to Kurdoglanyan and
SK Vision collectively as SK Vision (except when necessary to
refer to Kurdoglanyan as an individual).



                                2
brought suit against Baghdassarians for the loss of its
investments. On August 26, 2010, they settled their dispute for
$2.6 million, pursuant to a written agreement. Under the
agreement, Baghdassarians agreed to transfer certain unrelated
properties to SK Vision, as well as $1,946,000, to be paid in
$6,000 monthly installments. Baghdassarians agreed to provide
SK Vision with two deeds of trust on a specified (unrelated)
property to secure his obligations. The parties also agreed to
execute a stipulation for entry of judgment in the amount of $2.6
million, to be held unfiled unless there was a default in the terms
of the settlement agreement.
       Eighteen months later, on February 24, 2012, counsel for
SK Vision wrote Baghdassarians, documenting further
agreements that had been negotiated privately between
Baghdassarians and Kurdoglanyan. Baghdassarians signed the
letter, agreeing to its terms. According to the letter,
Baghdassarians “apparently acknowledged that [he was] in
default in a number of respects in connection with the Settlement
Agreement . . . .” Based on Baghdassarians’s proposals, SK
Vision was “amenable to holding off on the filing of the judgment
provided certain conditions are met.” The letter then itemized a
number of conditions.
       Among other terms, Baghdassarians agreed to sign a new
deed of trust in favor of SK Vision to replace the original deeds of
trust listed in the settlement agreement. The letter stated, “The
Deed of Trust will be secured by your personal residence located
at 4343 Vista Place, La Canada-Flintridge, California, which
shall be security for the Settlement Agreement . . . .”
       Baghdassarians, at this point, held record title to the
property located at 4343 Vista Place. But what Baghdassarians




                                 3
knew, and SK Vision did not, was that the property at that
address consisted of two separate parcels – Baghdassarians’s
personal residential property in front, and the vacant lot behind.2
In compliance with his understanding of the agreement,
Baghdassarians gave SK Vision a deed of trust on the residential
property, but not the vacant lot behind it. SK Vision recorded the
deed of trust on May 21, 2012.
      Some four years later, SK Vision foreclosed the deed of
trust and obtained the residential property with a credit bid at
the trustee’s sale. SK Vision recorded its trustee’s deed on
April 19, 2016.
2.    The Two Properties
      The residential property is situated on a public street, and
consists of “the street level and flat livable area where the house
and level backyard is situated.” Baghdassarians testified that
the “residence built on [the property] consumed the entire
parcel.” It contains the house, and a backyard with a swimming
pool. It is “surrounded on three sides by a concrete wall. At the

2      The two lots have assessor’s parcel numbers 5810-019-007
and 5810-019-009, respectively. According to the agreed
statement provided on appeal, the 007 parcel contains the vacant
lot and the 009 parcel is the residential property. This is
mistaken. The assessor’s map confirms that 007 is the
residential property and 009 is the vacant lot. The agreed
statement indicates that Baghdassarians’s testimony was in
accord with the assessor’s map. The error is only in the agreed
statement’s description of the case, and, unfortunately, crept into
the trial court’s judgment, which provides that there is no
easement over 009 (which is actually the vacant lot) in favor of
007 (the residential property). At oral argument, the parties
agreed the judgment was mistaken in this regard. We will
remand with directions for the trial court to correct it.



                                 4
time of construction and thereafter, there was no access provided
from the residence parcel to the vacant parcel. [Baghdassarians]
built a fence separating the residence lot from the vacant lot.”
There is no gate or entryway in the fence allowing access.
        The vacant lot has no direct access to the street. It
“consists of a small downward slope behind the fenced area” of
the residential property. “It is vacant land, and essentially
unusable.” It did, however, contain the equipment for the
residence’s swimming pool.
        It is not disputed that, as a matter of legal title, the vacant
lot is landlocked and has no direct access to any public road. It is
also undisputed that the vacant lot is not factually landlocked,
and can be reached by crossing over other undeveloped land,
owned by a third party. Baghdassarians never contacted the
third party who owned this land, to see if it would be amenable to
an easement for the vacant lot.3
3.      Baghdassarians Uses His Ownership of the Vacant
        Lot to Interfere with SK Vision’s Use of the
        Residential Property
        SK Vision’s deed of trust on the residential property had
been in a junior position; after SK Vision foreclosed, the property
was still encumbered by two senior liens. In 2016, in order to
prevent loss of the property to the senior lienholders, SK Vision
filed for Chapter 11 bankruptcy.
        Part of SK Vision’s bankruptcy plan was to rent out the
house for $5000 per month. Baghdassarians objected to the plan,


3    There is no evidence that SK Vision did, either.
Kurdoglanyan, at deposition, testified that he did not know who
owned the adjacent empty parcel.




                                   5
arguing that his property – the vacant lot – was necessary to SK
Vision’s reorganization.4
      SK Vision installed new pool equipment on the residential
property. It argued that, therefore, the residential property could
“be rented and the tenant or anyone else never has to set foot on
the portion owned by [Baghdassarians].” SK Vision also
submitted a declaration to the bankruptcy court from a real
estate agent, Albert Babayan. Babayan confirmed that 4343
Vista Place consisted of the two separate lots – the residential
property and the vacant lot. He gave his professional opinion
that “SK Vision [] can lease its property as a tenant would never
have to physically enter [Baghdassarians’s] lot.”5
      On December 27, 2018, the bankruptcy court approved SK
Vision’s plan.
      According to Babayan (the real estate agent), he
subsequently listed the residential property for sale. It was in
escrow when Baghdassarians filed the current action to establish
an easement. The buyers withdrew their offer.




4     Baghdassarians’s objection is not part of the record. The
record does, however, contain a declaration of Kurdoglanyan
submitting his “proof as to why Mr. Baghdassarian[s] in his
Objection to the Amended Disclosure Statement are without
merit and his portion is not necessary to SK Vision’s
reorganization.”

5     In the course of their bankruptcy submissions,
Kurdoglanyan and Babayan declared that there was no direct
access to the vacant lot from the street. Baghdassarians relied on
these declarations at trial in this case.




                                 6
4.    Proceedings in this Action
      On August 27, 2019, Baghdassarians filed a verified
complaint to quiet title to an easement and for declaratory relief
regarding the extent and parameters of the easement. SK Vision
answered and filed a cross-complaint, which is largely not
implicated by this appeal.6
      On November 16, 2020, the court held a brief bench trial,
where three witnesses (Baghdassarians, Kurdoglanyan and
Babayan) testified, and over 30 documents were admitted into
evidence. Neither party requested a statement of decision. The
following day, the court announced its decision in favor of SK
Vision, concluding that Baghdassarians was not entitled to an
easement. Judgment was entered accordingly, on December 11,
2020. Baghdassarians filed a timely notice of appeal.
      As there had been no court reporter present at the trial, the
parties agreed to proceed on appeal by means of an agreed
statement. The agreed statement summarized the testimony of
the witnesses and attached all written exhibits.
                           DISCUSSION
      On appeal, Baghdassarians argues that the trial court
erred in denying him an easement, in that he had established,
without dispute, the two prerequisites for an easement on the

6     SK Vision alleged that, in order to preserve its own
property from foreclosure, it paid Baghdassarians’s share of an
encumbrance on both properties, and sought restitution in the
form of an equitable lien. It also sought damages for the loss of
value to its property, in the event Baghdassarians received an
easement. SK Vision did not prevail on either cause of action,
and did not file a separate notice of appeal to challenge this
ruling. It did, however, obtain judgment on its cause of action for
declaratory relief that there is no easement.



                                 7
basis of legal necessity: (1) both parcels had been under common
ownership; and (2) separating the common ownership landlocked
his parcel. The trial court found that Baghdassarians was not
entitled to an easement by necessity on these facts alone. We
affirm.
1.     Law of “Easement by Necessity”
       “Generally, an easement by necessity arises from an
implied grant or implied reservation in certain circumstances
when a property owner (the grantor) conveys to another (the
grantee) one out of two or more adjoining parcels of the grantor’s
property. When there is no express provision for access, and the
parcel conveyed is either landlocked entirely by the parcels
retained by the grantor or landlocked partly by the grantor’s
retained land and partly by the land of others, the grantee may
claim an implied grant of a right-of-way of necessity over the land
retained by the grantor. [Citation.] Conversely, when the
grantor conveys adjoining property without an express
agreement for access to a retained parcel left landlocked, the
grantor may seek an implied reservation of a right-of-way of
necessity over the conveyed property for the retained parcel’s
benefit. [Citation.]” (Murphy v. Burch (2009) 46 Cal.4th 157,
162-163.)7
       The issue, however, is ultimately one of intent. Necessity
in the abstract does not itself create the easement, necessity may
simply evidence the grantor’s intention to convey one and raise
the implication of a grant. (Daywalt v. Walker (1963)
217 Cal.App.2d 669, 673.) “In California, the easement arises by

7    The template the Supreme Court described in Murphy v.
Burch is essentially the fact pattern presented in the instant
appeal.



                                8
implication based on the inferred intent of the parties to the
property conveyance, as determined from the terms of the
relevant instrument and the circumstances surrounding the
transaction.” (Murphy v. Burch, supra, 46 Cal.4th at
p. 163.) “ ‘ “The implication of an easement by necessity is based
upon the inferred intent of the parties, which is to be determined
from the terms of the instrument and circumstances surrounding
the transaction; the implication will not be made where it is
shown that the parties did not intend it. . . . Necessity alone
without any reference to any relations between the respective
owners of the land is not sufficient to create this right.” ’ ”
(Daywalt v. Walker, supra, 217 Cal.App.2d at p. 673.)
       A prima facie case of an easement by necessity arises when
parcels were under common ownership and a conveyance was
made which landlocked one of the parcels and created a strict
necessity for access across the other. (Hewitt v. Meaney (1986)
181 Cal.App.3d 361, 366 [trial court finding of no easement
affirmed on appeal when defendant’s evidence of lack of intent
was sufficient to overcome the presumption for an easement by
necessity].) This is a presumption affecting the burden of proof.
(Id. at p. 367.) Once the plaintiff establishes a prima facie case,
the burden switches to the defendant to establish by a
preponderance of the evidence that the common grantor did not,
in fact, intend to reserve an easement. (Ibid.) This is a question
of fact for the trial court. (Roemer v. Pappas (1988)
203 Cal.App.3d 201, 207.) The trial court’s determination cannot
be disturbed if there was substantial evidence to support it.
(Ibid.)




                                 9
2.     Doctrine of Implied Findings
       According to the agreed statement, the trial court ruled
that Baghdassarians “was not entitled to an easement by
necessity since he had not established strict necessity at the time
of conveyance, but also based upon the fact that Plaintiff offered
no description of any easement.” Baghdassarians argues that the
court erred because he established the prerequisites for an
easement as a matter of law. Among other arguments, SK Vision
responds that, even if Baghdassarians had established those
elements, giving rise to the presumption, it successfully
countered the presumption with sufficient evidence that no
easement was actually intended. The first issue we must address
is whether we can consider SK Vision’s argument, as the agreed
statement does not reflect an express trial court ruling on the
issue of intent.
       “ ‘ “Under the doctrine of ‘implied findings,’ when parties
waive a statement of decision expressly or by not requesting one
in a timely manner, appellate courts reviewing the appealed
judgment must presume the trial court made all factual findings
necessary to support the [order] for which there is substantial
evidence.” ’ [Citation.] ‘ “In other words, the necessary findings
of ultimate facts will be implied and the only issue on appeal is
whether the implied findings are supported by substantial
evidence.” ’ [Citation.] The doctrine of implied findings ‘is a
natural and logical corollary to three fundamental principles of
appellate review: (1) a judgment is presumed correct; (2) all
intendments and presumptions are indulged in favor of
correctness; and (3) the appellant bears the burden of providing
an adequate record affirmatively proving error.’ [Citation.]”
(Abdelqader v. Abraham (2022) 76 Cal.App.5th 186, 197.)




                                10
       Here, although there was no statement of decision, the
parties’ agreed statement purports to document reasons given by
the court when it announced its decision. The parties have not
identified, and independent research has not disclosed, caselaw
addressing whether the doctrine of implied findings applies in a
situation where there was no statement of decision, but the
parties instead relied on an agreed statement. There is, however,
some authority addressing the question in the context of a settled
statement. (Compare A.G. v. C.S. (2016) 246 Cal.App.4th 1269,
1280-1283 (A.G.) [the doctrine of implied findings generally
applies when there is a settled statement] with In re Marriage of
Fingert (1990) 221 Cal.App.3d 1575, 1580 [doctrine does not
apply when the settled statement contains the court’s decision
and the judge’s statement of reasons for it].)
       Before addressing that authority, it is important to identify
the differences between agreed statements and settled
statements. An agreed statement is prepared by the parties and
signed by them. (Cal. Rules of Court, rule 8.134(a)(1).) In
contrast, a settled statement is “approved by the superior court.”
(Cal. Rules of Court, rule 8.137(a).) The trial court reviews the
settled statement proposed by the appellant, and any proposed
amendments from the respondent, and may order corrections or
modifications to it. (Cal. Rules of Court, rule 8.137(f)(3).) Here,
the parties proceeded by means of an agreed statement, not a
settled statement. They stipulated to the language in the agreed
statement, but court approval was not required or obtained. In
other words, the agreed statement provides this court with only
the parties’ agreed recollection of the trial court’s orally stated
reasons for its ruling, without giving the court an opportunity to
confirm whether the statement was accurate or complete.




                                11
       Moreover, California Rules of Court, rule 8.134(a)(1)
provides that an agreed statement “must explain the nature of
the action, the basis of the reviewing court’s jurisdiction, and how
the superior court decided the points to be raised on appeal.”
(Emphasis added.) Here, SK Vision raised in its respondent’s
brief the issue of the parties’ intent, and Baghdassarians briefed
it in reply. Yet the parties failed to include in the agreed
statement “how the superior court decided” this point.
       The issue before us thus becomes whether the doctrine of
implied findings applies when no statement of decision was
requested and the parties chose to proceed by an agreed
statement which fails to address all points raised on appeal, in
violation of the applicable Rule of Court.
       Although the A.G. court was concerned with a settled
statement approved by the court, rather than an unapproved
agreed statement, much of its analysis applies here. As the A.G.
court explained, a “settled statement is a ‘condensed narrative of
the oral proceedings that the appellant believes are necessary for
the appeal.’ [Citation.] As a summarized narrative of what was
said, a settled statement may not capture the judge’s complete
analysis of an issue of fact or law, even if the judge ruled from the
bench.” (A.G., supra, 246 Cal.App.4th at p. 1282.) In contrast, a
statement of decision “provides a complete record of the court’s
reasoning. It goes beyond memorializing only a condensed
narrative of the oral proceedings. ‘The purpose of the statement
is to provide an explanation of the factual and legal basis for the
court’s decision.’ [Citation.] A statement of decision gives the
trial court ‘an opportunity to place upon [the] record, in definite
written form, its view of the facts and the law of the case, and to




                                 12
make the case easily reviewable on appeal by exhibiting the exact
grounds upon which judgment rests.’ [Citation.]” (Ibid.)
       “As a ‘condensed narrative of the oral proceedings,’ a
settled statement does not guarantee the reviewing court has
before it the factual and legal basis for the trial court’s
determination.” (A.G., supra, 246 Cal.App.4th at p. 1283.)
“There is no certification that what appears as the court’s order is
the court’s complete factual and legal basis supporting its
decision on each principal controverted issue for which a
statement may have been requested and is before us on appeal.
Given this omission and consequent uncertainty, we are not at
liberty to ignore the doctrine of implied findings and reverse the
trial court on factual and legal grounds it may have actually
considered but not expressed in writing. We thus apply the
doctrine of implied findings as we review the trial court’s
decision.” (Ibid.)
       We need not decide whether the doctrine of implied
findings applies when there is a settled statement but no
statement of decision. But the analysis of the A.G. court applies
with great force in this case – where there is only an agreed
statement which memorializes the parties’ recollection of the
court’s expression of reasons on the few points the court chose to
address, not having been requested to address all issues that
would be raised on appeal.
       For these reasons, we do not consider ourselves limited to
the reasons for the trial court’s ruling set forth in the agreed
statement, and instead apply the doctrine of implied findings to
uphold the court’s judgment if there is substantial evidence for
any findings of ultimate fact that would support it.




                                13
3.     Substantial Evidence Supports the Implied Finding
       That No Easement Was Intended
       Pursuant to the doctrine of implied findings, we can imply
a trial court finding that an easement was not intended, if
supported by substantial evidence. The issue presented by this
appeal is: Assuming that Baghdassarians established a prima
facie case for an easement by necessity, does substantial evidence
support the trial court’s implied finding that an easement was
not intended and, therefore, not created?
       Baghdassarians originally purchased the property in 2003.
While it is not clear how much of the residence he constructed, he
testified that “[s]ince 2005 the residence parcel has been fully
developed as a residence, with a swimming pool, built in
barbeque, surrounded on three sides by a concrete wall.”
Baghdassarians specifically testified that he built the fence
separating the residential property from the vacant lot.
       The evidence supports the conclusion that Baghdassarians
always viewed the vacant lot as undevelopable land that served
the only purpose of providing a convenient place to keep his pool
equipment out of view. That he never intended to make any use
of the parcel is demonstrated by the fact that he did not even
create a means of access from the residential property to the
vacant lot, and instead fenced off the residential property
completely.8 He has never submitted plans for developing the
vacant parcel, and could not identify the scope of easement he
sought. As the residence “consumed the entire” residential
parcel, it can be inferred that any easement – whether a path for

8     The record fails to explain how Baghdassarians accessed
the vacant lot for any maintenance of the pool equipment. He
may well have used the adjacent vacant property for access.



                               14
walking or road for driving – would require damaging the
existing residential structures. A reasonable inference is that
Baghdassarians chose to sacrifice the vacant lot in favor of
complete development of the residential property.
       There is certainly no express statement of intent to create
an easement to benefit the vacant lot. As for inferred intent, the
evidence supports a finding that, when Baghdassarians agreed to
provide SK Vision with a deed of trust on his “personal residence
located at 4343 Vista Place,” it was the objective intent of the
parties that the deed of trust covered both the residential
property and the vacant lot appurtenant to it. The two parcels
have a single address – 4343 Vista Place. Even if we focus only
on the actions of Baghdassarians, when he gave SK Vision a deed
of trust on the residential property, he understood the risk that a
foreclosure would occur and sever the common ownership of the
properties. He testified, however, that, he “never intended to
retain any easement rights at the time he signed the Deed of
Trust.”9


9      On appeal, Baghdassarians argues that this testimony is
irrelevant, because the relevant moment at which we must
consider the parties’ intent is when the common ownership was
severed at foreclosure, not four years earlier when the deed of
trust was signed. The testimony, as set forth in the agreed
statement, is ambiguous. It could mean, as Baghdassarians
presumes, that at the time he signed the deed of trust,
Baghdassarians did not intend to retain any easement rights,
because at that point in time he still owned both parcels. In the
alternative, it could mean that at the time he signed the deed of
trust, Baghdassarians did not intend to retain easement rights
should he lose the property in the future. On this limited record,
the trial court could have adopted either interpretation.



                                15
       Nor did he tell SK Vision that he intended to retain
easement rights in the event of a foreclosure, which, of course,
would have meant the claimed easement rights would impair the
value of SK Vision’s security interest. Baghdassarians was
hoping to prevent entry of a $2.6 million judgment against him;
he needed to provide SK Vision with sufficient security. This
would have been impossible if it was understood by both parties
that the value of residential property would have been lessened
by Baghdassarians’s easement for access to his retained, unused
vacant lot.
       We find a 19th century case, San Joaquin Valley Bank v.
Dodge (1899) 125 Cal. 77 (San Joaquin Valley Bank), instructive
even though it upheld an easement by necessity. There, Dodge
owned land he mortgaged to Hewlett. A few years later, Dodge
recorded a declaration of homestead on a portion of the land.
When Hewlett later commenced an action to foreclose the
mortgage, the court entered judgment for $15,000; that judgment
was imposed as a lien on five parcels, numbered 1-5; parcel 5 was
the homestead. The court directed the sale of the land in
numerical order; if sufficient funds were raised from the sale of
the first four properties, the homestead would not be sold. The
four properties were sold, but the sale of parcel 4 rendered parcel
4 landlocked. Its owner (the successor of the buyer) sought an
easement by necessity over the homestead. (Id. at pp. 79-80.)
The court granted an easement, and the California Supreme
Court affirmed.
       In the course of its opinion, the high court explained, “For
the benefit of defendants in the foreclosure proceedings the
decree provided that the land should be sold in five different lots,
and that if the first four lots could be sold for enough, then lot 5




                                 16
should be saved as a home. If the purchaser of lot 4 could not use
the same because of no way to reach it, and that fact had been
announced at the sale, the homestead might have had to be sold
under the decree. To apply the rule to the purchaser of lot 4, and
against the very person who was benefited by its sale, seems to
us to be just and in accordance with the authorities.” (San
Joaquin Valley Bank, supra, 125 Cal. 77 at p. 83.)
       A similar rationale applies here, but the reversed position
of Baghdassarians and SK Vision requires the opposite result.
Baghdassarians provided the deed of trust as security for his
obligations under the settlement agreement and to avoid entry of
judgment. If SK Vision had known at the time of the deed of
trust (and subsequent foreclosure sale) that Baghdassarians
claimed an easement over the residential property, impairing the
value of the security in favor of the very party who was trying to
avoid entry of judgment, the transaction might have looked very
different.10 Baghdassarians did not inform SK Vision that he
intended SK Vision’s security would be so encumbered; it was for
his benefit at that time to make SK Vision believe the security
was valuable.
       Baghdassarians’s conduct following foreclosure confirms
that he never intended to reserve an easement over the
residential property. He did not request access over the
residential property to gain access to the vacant lot. He did not
contact third party property owners of adjacent vacant property


10    For example, if SK Vision had instead filed entry of
judgment – which was its right – it could have recorded the
abstract of judgment as a lien against all of Baghdassarians’s
properties including the vacant parcel. (Code Civ. Proc.,
§ 697.310, subd. (a).)



                                17
to negotiate an alternative right of access. Instead, he injected
himself into SK Vision’s bankruptcy, attempting to challenge SK
Vision’s reorganization, arguing that SK Vision could not rent out
the residential property without his involvement, due to his
retained ownership of the vacant lot.
       Put simply, the evidence supports the trial court’s implied
finding that this was not the case of a common owner granting a
portion of his property subject to an implied easement by
necessity for the use of his retained property. Instead, it was the
case of a defaulting debtor attempting to weaponize property law
for the purpose of reducing the value of real property the debtor
lost by foreclosure to his creditor. Thus, on largely uncontested
facts, the trial court impliedly found there was no intent to create
an easement by necessity, and substantial evidence supported
that finding.
                           DISPOSITION
       The judgment is affirmed. The matter is remanded for the
trial court to enter an amended judgment, providing that, on SK
Vision’s cross-complaint’s cause of action for declaratory relief,
the court finds that SK Vision’s property, known as parcel
number 5810-019-007, is not subject to any easement by
necessity in favor of Baghdassarians’ property, parcel number
5810-019-007.
       Baghdassarians shall pay SK Vision’s costs on appeal.



                              RUBIN, P. J.
WE CONCUR:

                  MOOR, J.                             KIM, J.




                                18